DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Item 300 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites “wherein when a number of the at least one third trace is single, the third trace runs through the display area along a central axis of the display area.” This language is indefinite as it does not make clear whether a single third trace being present is required or not. The language seems to only speak to what is required when a single trace is present but doesn’t require the single third trace itself. Therefore, any reference which has a number of the at least one third traces being more than a single third trace would not seem to require the limitation of claim 8 (See rejection of claim 8 below where the primary reference has more than one third trace and thus does not require the third trace to run through the display area along a central axis of the display area. Appropriate changes should be made to clarify the language. For purposes of compact prosecution the Examiner interprets the language to be where the claim is merely reciting structural features present only if a single third trace is present, while a single third trace is not required by the claim or any of the claims from which claim 8 depends. 
Claim 10 is also rejected under 35 USC 112(b) as claim 10 depends from and includes all of the limitations of claim 8. Specifically, it is unclear whether claim 10 requires that the number of the at least one third trace is a single trace. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma et al. (US 2017/0194593) hereinafter “Ma” in view of Yoon et al. (US 2015/0179106) hereinafter “Yoon” and in further view of Gu et al. (US 2014/0368416) hereinafter “Gu”. 
Regarding claim 1, Fig. 5 of Ma teaches a display panel (Paragraph 0006), comprising: a display area (Item 210) and a non-display area (Area outside of Item 210) positioned at a periphery of the display area (Item 210); a first trace (Item 240) disposed in the non-display area, wherein the first trace (Item 240) forms a closed-loop, the first trace (Item 240) is disposed around the display area (Item 210); a plurality of second traces (Items 220 traversing up and down across the page) running through the display area along a longitudinal direction (Up and down across the page) of the display panel, wherein the plurality of second traces (Items 220 traversing up and down across the page) are each electrically connected (Paragraph 0034) to the first trace (Item 240); and input pins (Item 230) electrically connected to the first trace (Item 240), configured to generate a power terminal voltage signal (Paragraph 0029) of the display panel, wherein the power terminal voltage signal is transmitted (Paragraph 0029) to the second traces (Items 220 traversing up and down across the page) through the first trace (Item 240).
While Ma further teaches where the voltage input into the first trace is used to drive the pixel unit (Paragraph 0006) which is driven by a transistor and therefore one having ordinary skill in the art would understand that the first trace is a source-drain trace, Ma does not explicitly teach where the first trace is a source-drain trace. Therefore, should one interpret the first trace of Ma as not being a source-drain trace, the Examiner looks to the teaching in Yoon.
Yoon teaches where a driving power source is supplied to a transistor of a pixel (Paragraph 0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first trace in Ma be a source-drain trace because a closed-loop line reduces the voltage drop of a driving power source which is generated while the driving power source supplied through input lines is being transferred to the output lines (Yoon Paragraph 0059).
Ma does not explicitly teach a driver chip electrically connected to the first trace configured to generate a power terminal voltage signal of the display panel.
Gu teaches where a power supply driver chip (Item 30) is on one side of the pixel units and (Paragraph 0046) and is electrically connected to input wirings (Items P11 and P12) which is configured to supply power to the pixel units (Paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a driver chip electrically connected to the first trace configured to generate a power terminal voltage signal to the display panel because a power supply driver chip is known to be configured to supply input voltages to multiple pixel units through input paths (Gu Paragraph 0046).
Regarding claim 4, the combination of Ma and Gu teaches all of the elements of the claimed invention as stated above.
While Ma further teaches where the voltage input into the first trace is used to drive the pixel unit (Paragraph 0006) which is driven by a transistor and therefore one having ordinary skill in the art would understand that the first trace is a source-drain trace, Ma does not explicitly teach where the first trace is a source-drain trace. Therefore, should one interpret the first trace of Ma as not being a source-drain trace, the Examiner looks to the teaching in Yoon.
Yoon teaches where a driving power source is supplied to a transistor of a pixel (Paragraph 0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first trace in Ma be a source-drain trace because a closed-loop line reduces the voltage drop of a driving power source which is generated while the driving power source supplied through input lines is being transferred to the output lines (Yoon Paragraph 0059).
Regarding claim 11, Ma further teaches a display device comprising the display panel (Paragraph 0005). For the sake of brevity, claim 1 will not be repeated here but it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display device of Ma comprise the display device taught by the combination of Ma, Yoon and Gu for all of the benefits recited in claim 1 above.  
Claims 2-3 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma et al. (US 2017/0194593) hereinafter “Ma” in view of Gu et al. (US 2014/0368416) hereinafter “Gu”. 
Regarding claim 2, Fig. 5 of Ma teaches a display panel (Paragraph 0006), comprising: a display area (Item 210) and a non-display area (Area outside of Item 210) positioned at a periphery of the display area (Item 210); a first trace (Item 240) disposed in the non-display area, wherein the first trace (Item 240) forms a closed-loop, a plurality of  second traces (Items 220 traversing up and down across the page) running through the display area (Item 210) along a longitudinal direction (Up and down across the page) of the display panel, wherein the plurality of second traces (Items 220 traversing up and down across the page) are each electrically connected (Paragraph 0034) to the first trace (Item 240); and input pins (Item 230) electrically connected to the first trace (Item 240), configured to generate a power terminal voltage signal (Paragraph 0029) of the display panel, wherein the power terminal voltage signal is transmitted (Paragraph 0029) to the second traces (Items 220 traversing up and down across the page) through the first trace (Item 240).
Ma does not explicitly teach a driver chip electrically connected to the first trace configured to generate a power terminal voltage signal of the display panel.
Gu teaches where a power supply driver chip (Item 30) is on one side of the pixel units and (Paragraph 0046) and is electrically connected to input wirings (Items P11 and P12) which is configured to supply power to the pixel units (Paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a driver chip electrically connected to the first trace configured to generate a power terminal voltage signal to the display panel because a power supply driver chip is known to be configured to supply input voltages to multiple pixel units through input paths (Gu Paragraph 0046).
Regarding claim 3, Fig. 5 of Ma further teaches where the first trace (Item 240) is disposed around the display area (Item 210).
Regarding claim 5, the combination of Ma and Gu teaches all of the elements of the claimed invention as stated above.
Ma further teaches where the input pins (Items 230) are disposed at one end of the non-display area along the longitudinal direction of the display panel. However, Ma does not teach where a driver chip is disposed at one end of the non-display area along the longitudinal direction of the display panel. 
Gu further teaches where the power supply driver chip (Item 30) is disposed at one end of a non-display area along a longitudinal direction (Up and down across the page) of the display panel and is electrically connected to electrical paths (Items P11 and P12).
Thus, when the display panel of Ma (which has the input pins at one end of the longitudinal direction of the display panel) includes the power supply driver chip as taught by Gu, the power supply driver chip will be disposed at one end of the non-display area along the longitudinal direction of the display panel. 
 Regarding claim 6, the combination of Ma and Gu teaches all of the elements of the claimed invention as stated above.
Ma further teaches wherein the display panel further comprises at least one third trace (Items 220 traversing the page from left to right), the at least one third trace runs through the display area along a lateral direction (Left to right across the page) of the display panel, and the at least one third trace (Items 220 traversing the page from left to right) is electrically connected to the first trace (Item 240) and the second traces (Items 220 traversing up and down across the page), respectively, and is configured to receive the power terminal voltage signal transmitted by the first trace (Item 240) and generated from the driver chip (as taught by the combination of Ma and Gu in the rejection of claim 2 above), and transmit the power terminal voltage signal (See Examiner’s Note below) to the second traces.
Examiner’s Note: The Examiner notes that the third traces are in electrical communication with the second traces therefore, while both the second and third traces are electrically connected to the first trace, voltage supplied to the third trace will also be transmitted to the second traces (due to the electrical communication between the third and second traces). The Examiner notes that the claim does not include any limitation requiring the way in which the voltage is transmitted from the third trace to the second trace (i.e. vias). As the third and second traces are in a grid in a single layer (no vias), the Examiner suggests the Applicant include a limitation directed to the via connecting the second and third traces (in Applicant’s claim 10) in an effort to distinguish the Applicant’s invention from the relied upon prior art.
Regarding claim 7, Ma further teaches where the at least one third trace (Items 220 traversing the page from left to right) and the first trace (Item 240) are disposed on a same layer (Paragraph 0033).
Regarding claim 8, the Applicant’s limitation in claim 8 does not require that a number of the at least one third trace is single and thus does not require the third trace runs through the display area along a central axis of the display area. Instead the limitation is merely directed to if a situation is present (language “when a number of the at least one third trace is single…”). In the Ma reference, the at least one third trace is more than a single trace, therefore, the “when a number of the at least one third trace is single…” scenario in claim 8 is not present and is thus not required to be read on (See MPEP 2111.04(II)). Should the Applicant wish to claim the embodiment shown in Applicant’s Fig. 5 the Applicant should modify the language to make clear that the limitation in claim 8 is required and is not only directed to when certain conditions are present (This can be done by removing the word “when” i.e. wherein a number of the at least one third trace is single and the single third trace runs through the display area along a central axis of the display area).
Regarding claim 9, Fig. 5 of Ma further teaches where when a number of the at least one third trace (Items 220 traversing left to right across the page) is plural (which is present in Fig. 5 of Ma), the third traces (Items 220 traversing left to right across the page) are disposed at a same interval from each other. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/            Examiner, Art Unit 2891